DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are examined on merits herein.

Specification
The disclosure is objected to because of the following informalities: 
Specification recites various abbreviations for metal oxide semiconductors, but discloses only one abbreviation IGZO. Please, disclose all abbreviations.
Appropriate correction/clarification is required.

Claim Objections
Claim 13 are objected to because of the following informalities:  
Claim 13 recites various compound semiconductor materials using only abbreviations for most of them. Examiner suggests explaining all abbreviations.
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claim 1: Claim 1 recites: “forming a conductive via hole on the passivation layer”. The recitation is unclear, since conflicts with the specification, teaching in paragraph 0080 of the published application that a conductive via hole is formed in the passivation layer. 
In accordance with MPEP 2173.03 and In re Cohn 438 F.2d 989, 169 USPQ 95 (CCPA 1971), inconsistence of the claim with the specification makes the claim indefinite, even though the terms of a claim may appear to be definite.
Appropriate correction is required.
For this Office Action, the above recitation of Claim 1 was interpreted in accordance with the specification as: “forming a conductive via hole in the passivation layer”.
In re Claim 5: Claim 5 recites: “when depositing the first semiconductor layer, a content of oxygen in the metal oxide semiconductor layer is reduced to reduce a conductivity of the first semiconductor layer”. The recitation is unclear, since leads to a question – a content of oxygen is reduced with respect to what?
Appropriate correction/clarification is required.
For this Office Action, the above recitation of Claim 5 was interpreted in accordance with paragraph 0093 of the published application as: “when depositing the is controlled to keep it low for a reduced conductivity of the first semiconductor layer”.
In re Claims 2-4 and 6-20: Claims 2-4and 6-20 are rejected under 35 U.S.C. 112(b) due to dependency on Claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As far as the claims are understood, Claims 1-7, 9, and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2014/0103333) in view of Liu (US 2017/0170309) – Liu-1, hereafter.
In re Claim 1, Liu teaches a manufacturing method for an array substrate (Abstract), comprising:
depositing a gate metal layer on a base substrate 1, and forming a gate electrode 2 from the gate metal layer by a first photolithography process (paragraph 0088; note that although paragraph 0088 refers only to “a first patterning process”, it describes steps used for the photolithography process, such as applying and developing a photoresist using a mask, followed by etching – see paragraph 0060 of the current published application identified this process as a photolithographic);
sequentially depositing (Fig. 3, paragraph 0089) a gate insulating layer 3 (paragraph 0080), a first semiconductor layer 4-1 (paragraph 0081), a second semiconductor layer 4-2 (paragraph 0082), and a source/drain metal layer 5 (paragraph 0094) on the base substrate 1 on which the gate electrode 2 is formed, 
performing (Fig. 4-6) a second photolithography process (paragraphs 0095-0098; the process is called by this Office Action as Photolithography for the same reason as the first photolithography process above) such that an active island is formed by the first semiconductor layer 4-1 and the second semiconductor layer 4-2 while a source electrode 5 and a drain electrode 6 are formed by the source/drain metal layer and a channel region (paragraph 0095) is formed between the source electrode and the drain electrode;
depositing (Fig. 7) a passivation layer 7 (paragraph 0099), and forming a conductive via hole on the passivation layer 7 over the drain electrode 6 by a third photolithography process; and
depositing (Fig. 8, paragraph 0100) a transparent conductive layer, and performing a fourth photolithography process such that a pixel electrode 8 is formed by the transparent conductive layer and that the pixel electrode communicates with the drain electrode through the conductive via hole.
Liu does not teach a step of performing an oxidation treatment on the channel region such that the second semiconductor layer located in the channel region is converted into a protective layer – Liu etches the second semiconductor layer disposed in the channel region, and after etching a part of the second semiconductor layer 
Liu-1 teaches a method for manufacturing an array substrate (Abstract), comprising a step of (Fig. 5) performing an oxidation treatment on a channel region such that a second semiconductor layer 50 (being a highly doped amorphous silicon, paragraphs 0038, 0052) located in the channel region on the first semiconductor layer 4 is converted into a protective silicon oxide layer (paragraph 0061). Liu-1 further teaches that an amorphous silicon is resistant to an etchant used for creation of source and drain electrodes (paragraph 0039), while protects the first semiconductor layer from a damage during the etching. 
Liu and Liu-1 teach analogous art of creating an array substrate in which a transistor channel comprises a metal oxide semiconductor, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Liu method in view of the Liu-1 method, since they are from the same field of endeavor, and Liu-1 create a successfully operated device.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Liu method per Liu-1 by substituting the second semiconductor layer of Liu with an amorphous and highly doped silicon, and adding into the method a step of oxidation a portion of the highly doped amorphous silicon located in the channel region for converting it into a protective silicon oxide layer, wherein it is desirable avoiding a damage of a channel metal oxide layer during etching of the second semiconductor layer (e.g., the damage is created in the Liu method, and not created in 
In re Claim 2, Liu/Liu-1 teaches the manufacturing method of Claim 1 as cited above. 
Liu further teaches that the second photolithography process comprises a gray-tone mask process or a half-tone mask process (paragraphs 0050, 0060, 0095).
In re Claim 3, Liu/Liu-1 teaches the manufacturing method of Claim 2 as cited above, and Liu teaches that the second photolithography process comprises (Figs. 3-4, paragraphs 0059-0060, 0095): 
performing exposure and development using a mask to form a completely transmissive area (over to be completely removed stack of layers, paragraph 0060), a partially transmissive area (this area is created over to be created channel layer – corresponding to a partially-retained region, as it is called by Liu), and an opaque area (corresponding to a completely-retained region, as it is called by Liu), wherein the opaque area corresponds to the source electrode and the drain electrode and the partially transmissive area corresponds to the channel region (paragraphs 0060, 0095);
performing a first etching to etch away the source/drain metal layer corresponding to the completely transmissive area, the second semiconductor layer corresponding to the completely transmissive area, and the first semiconductor layer corresponding to the completely transmissive area (paragraphs 0060, 0095);
performing a photoresist ashing process to remove a photoresist from the partially transmissive area (paragraph 0095); 
performing a second etching to etch away the source/drain metal layer in the partially transmissive area to form the channel region (paragraph 0095); and
retaining the source/drain metal layer corresponding to the opaque area to form the source electrode and the drain electrode (paragraph 0095).
Note, that Liu shows a completely transmissive area as absence of a mask; however, it is common in a field of half-tone or gray-tone masks to show a completely transmissive area this way – see Fig. 2B and paragraph 0033 of Yao (US 2007/0153170) for a common presentation of the half-tone or gray-tone masks, including their completely transmissive region.
In re Claim 4, Liu/Liu-1 teaches the manufacturing method of Claim 1 as cited above. 
Liu further teaches (paragraphs 0016, 0094) that the first semiconductor layer (called – an active layer) is a metal oxide semiconductor layer, comprising an amorphous indium-gallium-zinc oxide a-IGZO.
In re Claim 5, Liu/Liu-1 teaches the manufacturing method of Claim 4 as cited above. 
Liu further teaches (paragraphs 0052, 0070, 0094) that a content of oxygen in the first semiconductor layer is reduced to reduce a conductivity of the first semiconductor layer.
In re Claim 6, Liu/Liu-1 teaches the manufacturing method of Claim 1 as cited above, wherein (as shown for Claim 1) the second semiconductor layer is a heavily doped amorphous silicon semiconductor layer (per Liu-1).
In re Claim 7, Liu/Liu-1 teaches the manufacturing method of Claim 6 as cited above, wherein (as shown for Claim 1), the protective layer is an oxide of silicon.
In re Claim 9, Lui/Lui-1 teaches the manufacturing method of Claim 1 as cited above, wherein the second semiconductor layer is created per Lui-1. 
Lui further teaches (paragraph 0091) that the first semiconductor layer 4-1 has a thickness of 50 to 2000 A, and Lui-1 teaches (paragraph 0055) the second semiconductor layer (called – conversion layer) has a thickness of 50 to 500 A, e.g., 100 to 2000 A. Note that in accordance with MPEP 2144.05    Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions [R-10.2019].  I. OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In re Claim 11
In re Claim 12, Liu/Liu-1 teaches the manufacturing method of Claim 1 as cited above. 
Liu further teaches that the gate insulating layer 3 (Fig. 3, paragraph 0090) has a thickness of 2000 to 5000 A, and the gate insulating layer is made of a material selected from an oxide, a nitride, or an oxynitride.
In re Claim 13, Liu/Liu-1 teaches the manufacturing method of Claim 1 as cited above. 
Liu further teaches (Fig. 3, paragraph 0094), wherein the first semiconductor layer is made of a material selected from an amorphous indium-gallium-zine oxide a-lGZO, HIZO, IZO, a-InZnO, ZnO:F, In2O3:Sn, In2O3:Mo, Cd2SnO4, ZnO:Al, TiO2:Nb, or Cd-Sn-O, and the first semiconductor layer is provided as a single layer or multiple layers.
In re Claim 14, Liu/Liu-1 teaches the manufacturing method of Claim 1 as cited above. 
Liu further teaches (paragraph 0094) that the source/drain metal layer is made of a material selected from Cr, W, Ti, Ta, Mo, or an alloy thereof, and the source/drain metal layer is provided as a single layer or multiple layers.
In re Claim 15, Liu/Liu-1 teaches the manufacturing method of Claim 1 as cited above. 
Liu further teaches (Fig. 7, paragraph 0099) that the passivation layer 7 has a thickness of 2000 to 5000 A, the passivation layer is made of a material selected from an oxide, a nitride, or an oxynitride, and the passivation layer is provided as a single layer or multiple layers.
In re Claim 16, Liu/Liu-1 teaches the manufacturing method of Claim 4 as cited above. 
Liu further teaches (Fig. 8, paragraph 0100) that the transparent conductive layer 8 has a thickness of 300 to 1500 A, and the transparent conductive layer is made of a material selected from an indium tin oxide ITO or an indium zine oxide IZO.
In re Claim 17, Liu/Liu-1 teaches the manufacturing method of Claim 1 as cited above. 
Liu further teaches (Fig. 8, paragraph 0088) that the gate electrode 2 has a thickness of 500 to 4000 A, and the gate electrode is made of a material selected from Cr, W, Ti, Ta, Mo, Al, Cu, or an alloy thereof.
In re Claim 18, Liu/Liu-1 teaches the manufacturing method of Claim 1 as cited above, wherein the second semiconductor layer is a heavily doped amorphous silicon, per Liu-1. 
Liu further teaches that the array substrate (Abstract) comprises (Fig. 8) a base substrate1 , and, sequentially disposed on the base substrate1 , a gate electrode 2, a gate insulating layer 3, a first semiconductor layer 4-1, a second semiconductor layer 4-2, a source/drain layer 5-6, a passivation layer 7, and a pixel electrode 8, wherein the source/drain layer comprises a source electrode 5 and a drain electrode 6, and a channel region is provided between the source electrode and the drain electrode (paragraph 0102); the first semiconductor layer 4-1 is a metal oxide semiconductor layer (paragraph0081), and the second semiconductor layer 4-2 is a heavily doped amorphous silicon semiconductor layer (per Liu-1); a protective layer (per Liu-1, see for Claim 1) is provided in the channel region, and the protective layer is an oxide of silicon 
In re Claim 19, Liu/Liu-1 teaches the manufacturing method of Claim 2 as cited above.
Liu further teaches (Fig. 8, paragraphs 0016, 0070, 0094) that the first semiconductor layer 4-1 is a metal oxide semiconductor layer, comprising an amorphous indium-gallium-zinc oxide a-IGZO.
In re Claim 20, Liu/Liu-1 teaches the manufacturing method of Claim 2 as cited above, wherein, as shown for Claim 1, on which Claim 2 depends, the second semiconductor layer is a heavily doped amorphous silicon semiconductor layer.

As far as the claim is understood, Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Liu/Liu-1 in view of Choi (US 2018/0053652).
In re Claim 8, Liu/Liu-1 teaches the manufacturing method of Claim 1 as cited above, with the second semiconductor layer created per Liu-1.
Liu does not teach a method used for depositing the first semiconductor layer. Liu-1 teaches that a first semiconductor layer (also being a metal oxide, as in the Liu device) is deposited by a sputtering method (Liu-1, paragraph 0052). 
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Liu/Liu-1 method of Claim 1 by depositing the first semiconductor layer by sputtering, to enable a deposition of the first semiconductor layer. 

Choi teaches (paragraph 0010) that an amorphous silicon layer is deposited by a PECVD.
Lui/Lui-1 and Choi teach analogous art directed to a method of depositing an amorphous silicon, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Liu/Liu-1 method in viw of the Choi method, since they are from the same field of endeavor, and Choi created a successfully operated device.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Liu-/Liu-1 method of Claim 1 by depositing the amorphous silicon layer in the Liu/Liu-1 device using the PECVD (per Choi), to enable deposition of the layer.

As far as the claim is understood, Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Liu/Liu-1 in view of Miller et al. (US 2011/0183027).
In re Claim 10, Liu/Liu-1 teaches the manufacturing method according to Claim 1 as cited above, wherein Liu-1 teaches the oxidation.
Liu-1 does not explicitly teach that the oxidation treatment is performed in an oxygen plasma environment in a dry etching device.
Miller teaches (paragraph 0063) oxidation of a silicon-containing material that is conducted in a dry etching device using oxygen containing plasma.

Considering the fact that the Liu/Liu-1 method conducted multiple etching processes, it would have been obvious for one of ordinary skill in the art before filing the application to modify the Liu/Liu-1 method of Claim 1 and conducting the oxidation of silicon in a dry etching chamber by plasma in an oxygen environment, wherein it is desirable to save manufacturing const and money and to avoid moving a manufacturing structure from one chamber to another.

Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  

Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 03/14/22